181 Ga. App. 572 (1987)
353 S.E.2d 69
FLOWERS
v.
THE STATE.
73442.
Court of Appeals of Georgia.
Decided January 21, 1987.
*573 John W. Sheffield III, for appellant.
John R. Parks, District Attorney, R. Rucker Smith, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
The defendant was convicted of the offense of aggravated battery and now appeals. Held:
1. In his first enumeration of error defendant contends that the evidence was not sufficient to support the verdict. The evidence presented at trial, construed most favorably to support the verdict, showed that the defendant struck the victim in the right side of his head with a pipe on December 29, 1984. The victim suffered serious injuries which resulted in the loss of sight in his right eye. Contrary to the defendant's account of the events leading to the victim's injuries, the evidence showed that the defendant intended to assault the victim because of a domestic entanglement involving the victim and the defendant's ex-wife. From this and other evidence adduced at trial the jury was authorized in concluding beyond a reasonable doubt that the defendant was guilty of aggravated battery. Taylor v. State, 178 Ga. App. 817 (1) (344 SE2d 748); Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
2. Next, the defendant contends that the trial court erred in allowing the State to introduce into evidence the victim's medical bills. (The medical bills were offered to show the extent of the victim's injuries.) The defendant argues that the medical records were unauthenticated and thus inadmissible as evidence. See OCGA § 24-3-14 (b). Assuming a proper foundation was not presented for introduction of the medical records into evidence, such error was harmless as other undisputed evidence presented at trial showed that the victim lost sight in his right eye as a result of the blow inflicted by the defendant. Since the medical records were not critical but merely cumulative evidence showing the extent of the victim's injuries, any error in admitting the records was harmless. Carpenter v. State, 252 Ga. 79, 80-81 (1) (310 SE2d 912). This enumeration is without merit.
Judgment affirmed. Carley and Pope, JJ., concur.